Citation Nr: 0912456	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

ISSUE 

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1967 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In pertinent part of that 
rating decision, the RO granted service connection for PTSD 
and assigned the disability a 10 percent rating effective 
from August 23, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 10 percent for his service-connected 
PTSD.  As is explained below, the Board finds that additional 
development is necessary prior to adjudication of this claim.  
It appears that records of pertinent treatment remain 
outstanding, and that a new examination is in order.

As to the outstanding records, the Veteran's claims file 
contains records of consistent treatment for psychiatric 
problems from VA Medical Center in Pittsburgh, Pennsylvania 
(VAMC) from October 2002 to August 2004.  These records 
showed that the Veteran had been receiving psychiatric 
treatment approximately every few months throughout this 
period.  These records do not contain any indication why 
ongoing treatment might have ceased in August 2004, and they 
suggest that the Veteran continued to receive psychiatric 
treatment from VAMC subsequent to August 2004.  The claims 
file, however, contains no records of any VA psychiatric 
treatment since August 2004.  With the Veteran's assistance, 
attempts should be made to obtain copies of any outstanding 
records of pertinent VA medical treatment received since 
August 2004.  See 38 U.S.C.A § 5103A (West 2002); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("... an [agency 
of original jurisdiction's] failure to consider records which 
were in the VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error").

In addition to the likelihood that there are outstanding 
records of pertinent VA treatment, there may also be 
outstanding records of pertinent treatment by a private 
health care provider.  In the April 2005 Notice of 
Disagreement, the Veteran specifically indicated he had been 
receiving private psychiatric treatment prior to obtaining 
psychiatric treatment from VA Medical Centers.  There are no 
records of any private psychiatric treatment contained in the 
Veteran's claims file.  With assistance from the Veteran, the 
RO should ascertain whether there are any outstanding records 
of pertinent private medical treatment available, and, if so, 
attempt to obtain all identified pertinent medical records 
and associate them with the Veteran's claims file. 

Finally, the Board notes that the Veteran has not been 
examined for the purpose of assessing the severity of his 
psychiatric disability since January 2005, more than four 
years ago.  While a  span of four years since the last 
examination does not, by itself, command a new examination, 
such a span coupled with evidence indicating that the 
Veteran's psychiatric condition may have grown worse, does 
indeed point to the need for a new examination.  In this 
regard, the Board finds it pertinent that the Veteran 
indicated in the April 2005 Notice of Disagreement that his 
psychiatric disability has grown more severe.  Specifically, 
he stated that panic attacks due to this disability had 
affected his employment.  A new examination is indicated.  

Fulfillment of VA's statutory duty to assist the Veteran 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In view of the foregoing, the Board finds that after 
obtaining any additional treatment records, a VA psychiatric 
examination should be conducted to determine the current 
nature and severity of the Veteran's service-connected 
psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA or private records of pertinent 
medical treatment that are not yet on 
file.  Specifically noted in this regard 
are records of pertinent treatment since 
August 2004.  

2.  After any available records have been 
obtained, the RO should schedule the 
Veteran for VA examination by an 
appropriate specialist to determine the 
current severity of his acquired 
psychiatric disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

